UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7720


SAMUEL L. BROWN,

                Plaintiff – Appellant,

          v.

ANTHONY HATHAWAY; LILLIAN GILLIAM; LT. BIGGS; MS. WALTON,

                Defendants– Appellees,

          and

A. SPRUILL; GIBBS; SANDERLIN; C/O BROWN,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-ct-03004-BO)


Submitted:   March 31, 2011                 Decided:    April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel L. Brown, Appellant Pro Se.          Yvonne     Bulluck Ricci,
Assistant  Attorney General, Raleigh,        North     Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel L. Brown appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                  We

have     reviewed   the   record   and      find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Brown   V.    Hathaway,   No.     5:09-ct-03004-BO   (E.D.N.C.

Sept. 29, 2009; Nov. 18, 2010).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                      2